Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, et al., US 2015/0105908 A1, in view of Behzadi, et al., US 2018/0092757 A1.
As per Claim 1, Ivanov teaches a control device controlling a robot having a movable section moving a work section performing work on a target object (¶¶ 19-20), the device comprising: 
a control section controlling the movable section to which the work section is attached (¶ 19-20; as robotic manipulator 102 moves across movable platform 114 of Figure 1); and 
a reception section receiving a first setting or a second setting, wherein, when the reception section receives the first setting and the work section is being moved by the movable section based on an output from a distance measurement section measuring a distance between the target object and the work section, the control section stops moving the work section when the distance or a rate of a change of the distance measured by the distance measurement section falls outside a preset reference range (¶¶ 24-25; based on measurements during training).  
Ivanov does not expressly teach, when the reception section receives the second setting and the work section is being moved by the movable section based on the output from the distance measurement section, the control section moves the work section not based on the output from the distance measurement section when the distance or the rate of change falls outside the reference range.  Behzadi teaches, when the reception section receives the second setting and the work section is being moved by the movable section based on the output from the distance measurement section, the control section moves the work section not based on the output from the distance measurement section when the distance or the rate of change falls outside the reference range (¶ 134; based on data collected by pressure sensor 905 of Figure 9).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the robotic control system of Ivanov with the aid of other measurements as Behzadi teaches, in order to improve accuracy in positioning, and to reduce the effects of excessive torque and other forces.
As per Claim 2, Ivanov teaches that the reception section receives an input of a target position of a control point of the robot (¶ 23), and, when the reception section receives the second setting and the work section is being moved by the movable section, the control section moves the work section based on the target position when the distance or the rate of change falls outside the reference range (¶¶ 26-27).
As per Claim 3, Ivanov does not expressly teach that when the reception section receives the second setting and the work section is being moved by the movable section not based on an output from the distance measurement section, the control section moves the work section by the movable section based on an output from the distance measurement section when the distance or the rate of change falls within the reference range.  Behzadi teaches that when the reception section receives the second setting and the work section is being moved by the movable section not based on an output from the distance measurement section, the control section moves the work section by the movable section based on an output from the distance measurement section when the distance or the rate of change falls within the reference range (¶¶ 122, 134).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Ivanov does not expressly teach that, when the reception section receives the second setting and preset time elapses since the distance or the rate of change falls outside the reference range, the control section stops moving the work section.  Behzadi teaches that, when the reception section receives the second setting and preset time elapses since the distance or the rate of change falls outside the reference range, the control section stops moving the work section (¶¶ 134, 235-236).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Ivanov teaches that, when the reception section receives the second setting and the distance immediately before the distance falls outside the reference range is closer to a lower limit value than an upper limit value of the reference range, in moving the work section, the control section moves the work section away from the target object (¶ 28).
As per Claim 6, Ivanov teaches that when the reception section receives the second setting and the distance immediately before the distance falls outside the reference range is closer to the upper limit value than the lower limit value of the reference range, in moving the work section, the control section moves the work section close to the target object (¶ 28; per “a trajectory for moving the robotic manipulator 102 close to the target” as per Figure 1).
As per Claim 7, Ivanov teaches that, when the control section moves the work section away from the target object, the distance by which the work section is moved away from the target object is equal to or less than a difference between the upper limit value and the lower limit value, and, when the control section moves the work section close to the target object, the distance by which the work section is moved close to the target object is equal to or less than the difference between the upper limit value and the lower limit value (¶¶ 28-29, 32; per “a measured vertical position” and a relationship with the horizontal position).
As per Claim 8, Ivanov does not expressly teach that the work section ejects an ejection material to be ejected onto the target object in the work.  Behzadi teaches that the work section ejects an ejection material to be ejected onto the target object in the work (¶ 277; with fluid injection system 5000 of Figure 50).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Ivanov teaches that the distance measurement section is attached to the movable section or the work section (¶ 20; sensors 104 of Figure 1).
As per Claim 10, Ivanov teaches that, in moving the work section based on an output from the distance measurement section, the control section performs a feedback control so that the distance between the target object and the work section remains constant (¶¶ 23-24).
As per Claim 11, Ivanov teaches a robot system comprising: 
the control device according to claim 1 (¶ 24; controller 112 of Figure 1); and 
the robot controlled by the control device (¶ 19; robot 101 of Figure 1).
As per Claim 12, Ivanov teaches a control device controlling a robot having a movable section holding a target object on which work is performed by a work section and moving the target object (¶¶ 19-20), the device comprising: 
a control section controlling the movable section (¶¶ 19-20); and 
a reception section receiving a first setting or a second setting, wherein, when the reception section receives the first setting and target object is being moved by the movable section based on an output from a distance measurement section measuring a distance between the target object and the work section, the control section stops moving the target object when the distance or a rate of change of the distance measured by the distance measurement section falls outside a preset reference range (¶¶ 24-25 based on measurements during training).  
Ivanov does not expressly teach that, when the reception section receives the second setting and target object is being moved by the movable section based on the output from the distance measurement section, the control section moves the target object not based on the output from the distance measurement section when the distance or the rate of change falls outside the reference range.  Behzadi teaches that, when the reception section receives the second setting and target object is being moved by the movable section based on the output from the distance measurement section, the control section moves the target object not based on the output from the distance measurement section when the distance or the rate of change falls outside the reference range (¶ 134; based on data collected by pressure sensor 905 of Figure 9).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661